                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

ANDRE J. BAHOU,
           PLAINTIFF
v.                                                                       8:17CV462

PRISM TECHNOLOGIES GROUP, INC.,
PRISM TECHNOLOGIES LLC,                                             JOINT STIPULATED
GREGORY J. DUMAN, L. ERIC                                          PROTECTIVE ORDER
LOEWE, STEVEN J. YASUDA, and
HUSSEIN A. ENAN,
               DEFENDANTS

        THIS MATTER came on for consideration pursuant to the agreement of the Parties
herein, as evidenced by the signatures of their respective counsel below, for entry of a protective
order to preserve the confidentiality of certain documents and records to be exchanged between
the Parties.
        Being fully advised on the premises and pursuant to Federal Rule of Civil Procedure 26,
the Court hereby ORDERS that the following terms and procedures shall govern the handling of
confidential, trade secret, and/or proprietary information produced by any Party, the third party,
or witness in this action:
        1.     Confidential Information. “Confidential Information” means any document or
tangible object (including but not limited to electronic files, electronic mail, photographs,
voicemails, videotape recordings, plans, drawings and designs), discovery response, or transcript,
and information contained in each, that a Party or its counsel determines in good faith contains
confidential financial information, personal identifying information, sensitive personal
information, personal identifying numbers, home street addresses, medical or psychological
records, employment history, individual financial information, education records, protected
health information, trade secrets, proprietary information, confidential business information, or
other information which a Party is under a legal obligation to protect and preserve its
confidentiality, including combinations of personally identifiable information (PII) when linked
with other information such as education information, medical information, biometric data, etc.
        2.     Designation of Confidential Information. Documents and things produced by
any Party or non-party which contain Confidential Information shall be designated as such by


                                                1
marking each page of the document or thing or each file name of any electronically produced
material at or before the time of production substantially as follows: CONFIDENTIAL.
       3.      Use of Designated Documents and Information. Any information designated
as CONFIDENTIAL shall not be disclosed by any Party to this action to any persons or entities
except as provided herein or as provided upon further Order of this Court. Any information
designated as CONFIDENTIAL shall not be used by the non-designating Party for any purpose
other than in connection with this action except with leave or order of a Court.
       Nothing herein shall impose any restrictions on the use or disclosure by a Party of
material obtained by such Party separate and apart from this litigation and the events leading up
to this litigation or from using or disclosing its own Confidential Information as it deems
appropriate. Nothing in this Order relieves the Parties from any obligation in existence prior to
the entry of this Order to maintain the confidentiality of documents, information, and
communications previously provided or to be provided to the Parties.
       4.      Third Party Production. All documents called for by subpoenas to a non-party
or otherwise produced by a non-party shall be presumed designated as CONFIDENTIAL
pursuant to this Protective Order and treated as such, unless otherwise agreed by the Parties or
ordered by the Court. The presumption expires fourteen (14) days after all Parties have received
the third-party production unless within that time a Party to this case or the Party producing the
documents designates the documents CONFIDENTIAL pursuant to this Order.
       5.      Access to Confidential Information.         Access to information designated as
CONFIDENTIAL is limited to:
               (a)    The Court, court personnel, jurors, court reporters, stenographers,
       videographers, any mediator or arbitrator selected with consent of all parties or by the
       Court, the parties and any insurer of any party, and the attorneys and their law firms of
       record in this action and any associated counsel, stenographic, clerical or paralegal
       employees of those attorneys to whom it is necessary that the information be disclosed
       for purposes of this action, and vendors retained by the Parties or their attorneys to
       provide litigation support services in this action and the employees of said vendors.
       Persons identified in this subparagraph (a) need not sign the confidentiality Agreement
       attached hereto as Exhibit A.



                                                 2
                 (b)    Independent experts or consultants employed by a Party or its attorneys of
        record in this action who agree in writing to be bound by the terms of this Protective
        Order.     The independent expert or consultant must read this Protective Order and
        complete and sign the Confidentiality Agreement attached hereto as Exhibit A. Any
        such form signed by an expert or consultant shall be kept in the respective counsel’s file
        until the time for disclosure of such experts and/or consultants, if applicable.
                 (c)    The individual Parties and corporate officers and employees of the Parties
        who have responsibility for managing or working on this case, including but not limited
        to in-house attorneys and related support staff.
                 (d)    The author or recipient of a document, as reflected on either the face of the
        document or on the face of a communication attaching a document (not including a
        person who only received the documents in the course of this litigation or through other
        means). To the extent that a version of a document designated as CONFIDENTIAL is
        shared with such author or recipient, the document shall remain Confidential Information,
        and such other or recipient shall complete and sign the Confidentiality Agreement
        attached hereto as Exhibit A unless such author or recipient is a person who is otherwise
        permitted access to Confidential Information under this Paragraph 5.
                 (e)    Any non-party testifying as a deponent or trial witness and who may be
        shown or testify regarding Confidential Information shall complete and sign the
        Confidentiality Agreement attached hereto as Exhibit A.
                 (f)    Any other person by agreement of the Parties or by Order of the Court,
        after notice to all parties. Any person designated under this subparagraph must read this
        Protective Order and complete and sign the Confidentiality Agreement attached hereto as
        Exhibit A.
        6.       Depositions.   Information disclosed at the deposition of any person may be
designated as CONFIDENTIAL by indicating on the record at the deposition or within thirty
days from the receipt of the transcript the portions of the deposition which are designated
CONFIDENTIAL. The entire deposition shall be treated as Confidential until the thirty-day
period has lapsed. After the expiration of the thirty days, only those portions of the deposition
transcript designated as containing CONFIDENTIAL information are subject to this Protective
Oder.


                                                  3
        Information designated as CONFIDENTIAL and marked as an exhibit may be shown to
a witness who is not otherwise permitted access to Confidential Information under Paragraph 5
during the course of testifying at a deposition. If a document designated as CONFIDENTIAL is
shown to such a witness, the document shall remain Confidential Information, and such witness
shall complete and sign the Confidentiality Agreement attached hereto as Exhibit A. Such
witness shall not retain a copy of documents containing Confidential Information, except he or
she may review a copy of all exhibits marked at his or her deposition in connection with review
of the transcript to complete the review allowed by Rule 6-330 of the Nebraska Court Rules of
Discovery in Civil Cases. Such review shall be completed at a location and in a manner that
ensures compliance with this Protective Order, including this paragraph, on terms to be agreed to
by the Parties or ordered by the Court.
        7.      Challenge to Designations. A Party shall not be obligated to challenge the
propriety of any designation for protection at the time the designation is made, and a failure to do
so shall not preclude a subsequent challenge. If any Party to this litigation disagrees at any point
in these proceedings with any designation made under this Protective Order, the Parties shall first
try to resolve such dispute in good faith on an informal basis. If the dispute cannot be resolved
informally, the Party objecting to the designation may file a motion for appropriate relief from
this Court, following any requisite pre-motion conference with the Court pursuant to local rules,
within two weeks of the attempt to resolve the dispute. The Party seeking to protect information
shall have the burden of proving the appropriateness of the level of protection sought. All
Parties shall continue to treat any information designated as CONFIDENTIAL consistent with
the terms of this Protective Order pending any motion to challenge such a designation and until
such designation is altered or amended by Order of this Court or agreement of the Parties.
        8.      Inadvertent Failure to Designate. The inadvertent or unintended disclosure of
CONFIDENTIAL information pursuant to discovery in this lawsuit shall not be a waiver of a
subsequent claim of protected treatment under this Protective Order, either as to the specific
information and/or documents, provided that written notice of the claim of confidentiality is
given to all counsel of record in this action within thirty days following the initial disclosure.
        9.      Submissions to the Court. A Party may not disclose material designated as
CONFIDENTIAL in any court filing without requesting that such material be received under
seal or with access restricted only to parties of this case.


                                                   4
       10.     Compelled Disclosure.       If any Party in possession of documents designated
CONFIDENTIAL           receives    a   subpoena       or   request   for   information   designated
CONFIDENTIAL pursuant to this Order, then that Party shall: (a) notify all Parties to this
litigation and the Party that designated the material CONFIDENTIAL, and (b) not respond to
the subpoena or other discovery request before the date by which a response is required. If the
designating Party files a motion to preclude disclosure or protect the information prior to the date
by which a response to the subpoena is required, then the information shall not be produced until
the court rules. The designating Party shall bear the burden and expense of seeking protection of
its confidential material, and nothing in these provisions authorizes a receiving Party in this
action to disobey a lawful directive from another court.
       11.     No Waiver of Privilege for Inadvertent Production. If a Party inadvertently
produces information subject to a claim of attorney-client privilege or attorney work product
protection, that disclosure shall not constitute or be deemed a waiver or forfeiture of any claim of
privilege or work product protection that would otherwise be available.
       If a claim of inadvertent disclosure is made, the receiving Party shall, within five business
days, return or destroy all copies of the inadvertently disclosed information and provide a
certification of counsel that all such inadvertently disclosed information has been returned or
destroyed. The inadvertently disclosed information shall thereafter be included, as appropriate,
on a privilege log, and the other Party shall remain free to challenge the claim that the
information is privileged.
       12.      Disclosure of Confidential Information by Consent or Court Order. Nothing
shall prevent disclosure beyond the terms of this Order if the Party designating the information
as CONFIDENTIAL consents, in writing, to the disclosure or, if the Court, after notice to all
parties, orders such disclosure.
       13.     Use of Confidential Information at Trial or Hearing. Except as provided in
Paragraph 10 of this Order, nothing in this Order shall be construed to affect the use of any
document, material, or other information designated as CONFIDENTIAL at any trial or
hearing.
       14.     Conclusion of Litigation. Not later than one hundred and twenty (120) days
after the conclusion of this action, including appeal, by entry of a final order, any originals or
reproductions of any documents designated as CONFIDENTIAL information shall be returned


                                                  5
to the designating Party or destroyed. The provisions of this Paragraph 14 do not apply to
pleadings, deposition transcripts or exhibits, or attorney-work product. If the CONFIDENTIAL
information is destroyed rather than returned to the designated Party, the non-designating Party
must provide written confirmation of the destruction of the CONFIDENTIAL information to
the designating Party. Counsel may retain copies of CONFIDENTIAL information on their
document management systems in accord with bona fide document retention policies.
       15.     The designation of any material in accordance with this Order as constituting or
containing CONFIDENTIAL information is intended to facilitate the preparation and trial of
this action and to protect such information from being used outside of this litigation to the
detriment of any of the parties. Treatment of such designated material by counsel of record for
named parties in conformity with such designation shall not be an admission or agreement by
any Party that the designated material constitutes or contains any confidential or proprietary
information.
       16.     The Parties agree to be bound by the terms of the Confidentiality Agreement set
forth above regardless of whether, or when, the Court enters this Protective Order.
       17.     This Order can be modified by the Court at any time upon good cause shown and
following notice to all Parties and opportunity for them to be heard.




                                                 6
                   28th day of January, 2019.
       DATED this ____


                                                    BY THE COURT

                                                    s/ Michael D. Nelson
                                                    The Honorable Michael D. Nelson
                                                    United States Magistrate Judge


Submitted by and agreed to:

This 28th day of January, 2019                      This 28th day of January, 2019

PRISM TECHNOLOGIES GROUP, INC.,                     ANDRE J. BAHOU, Plaintiff
PRISM TECHNOLOGIES LLC,
GREGORY J. DUMAN, L. ERIC LOEWE,
STEVEN J. YASUDA, and HUSSEIN A.
ENAN, Defendants


By:/s/ Bonnie M. Boryca                             By:/s/ Kevin S. Mullen
Bonnie M. Boryca, #24886                            Kevin S. Mullen, Texas Bar No. 24032892
Erickson | Sederstrom, P.C.                         The Mullen Firm PLLC
10330 Regency Parkway Drive, Suite 100              3801 N. Capital of Texas Hwy.
Omaha, NE 68114                                     Suite #-240/604
boryca@eslaw.com                                    Austin, TX 78746
                                                    kevin@themullenfirm.com




                                                7
                                    EXHIBIT A
                            CONFIDENTIALITY AGREEMENT

       1.      I have been asked by _____________________________________ or its counsel
to receive and review certain materials or testimony that have been designated as
CONFIDENTIAL within the terms of the Protective Order entered in the action entitled
ANDRE J. BAHOU v. PRISM TECHNOLOGIES GROUP, INC., PRISM TECHNOLOGIES,
LLC, GREGORY J. DUMAN, L. ERIC LOEWE, STEVEN J. YASUDA, and HUSSEIN A.
ENAN, Case No. 8:17-CV-00462, in the United States District Court for the District of
Nebraska.
       2.      I have read the aforementioned Protective Order and agree to be bound by it.
       3.      I hereby agree to submit to the jurisdiction of the United States District Court for
the District of Nebraska for enforcement of this Protective Order.
       4.      I declare under penalty of perjury that the foregoing is true and correct.
Executed on: ____________________________             ___________________________________
                                                      Signature

                                                      ___________________________________
                                                      Name

                                                      ___________________________________
                                                      Title

                                                      ___________________________________
                                                      Address

                                                      ___________________________________
                                                      Phone Number

STATE OF _________________            )
                                      ) ss.
COUNTY OF _______________             )

SUBSCRIBED and SWORN to before me this _____ day of ____________________, 2019.


                                                      ___________________________________
                                                      Notary Public




                                                 8
